Title: From Thomas Jefferson to Martinus Van Marum, 3 May 1806
From: Jefferson, Thomas
To: Van Marum, Martinus


                        
                            Sir
                     
                            Washington May 3. 1806.
                        
                        I recieved your letter informing me that the Batavian society of sciences had done me the honor of naming me
                            one of their members, and with it the Diploma signed by their President & Secretary. permit me through you, Sir, to
                            return to the Society my acknoledgements for the honor they have been pleased to confer on me, & to express the pleasure
                            I feel on being associated with them. nothing would be more grateful to me than to be, in return, of some utility to the
                            society. but my occupations are so constant & in a line so little analogous to the pursuits of the Institution, that I
                            fear I can offer little more than to be a willing intermediate in the relation they are pleased to desire with the
                            American Philosophical society at Philadelphia. A friend to the advancement of science, & believing it the most
                            effectual instrument for promoting the physical, moral & political happiness of mankind the Batavian society cannot so
                            much gratify me as by commanding my services under any circumstances in which they may be useful.
                        I pray you to convey to the President & society the homage of my respect, & to accept
                            yourself my salutations & assurances of esteem & consideration.
                        
                            Th: Jefferson
                     
                        
                    